Mr. Justice Gridley delivered the opinion of the court. The main contention of counsel for appellants is that the interlocutory injunctional order appealed from should be reversed because a court of equity is without jurisdiction to entertain the bill or to enter said injunctional order. The argument is, in substance, that injury to civil or property rights is the foundation upon which the jurisdiction of courts of equity rests; that courts of equity will not interfere to protect any political right; that the right to hold a public office is a political right and involves no property rights except such as are incidental to the political right; that courts of equity will not interfere by injunction to determine questions concerning the appointment or election of public officers or their title to a particular office; that the present bill is an attempt to determine in a court of equity the title of Charles H. Sergei to the office of president of the board of trustees of the Sanitary District, and to protect him in the exercise of the powers of that office and in the emoluments thereof; _and that, hence, the circuit court, as a court of equity, has no jurisdiction to entertain the bill and that the order appealed from should be reversed. Counsel, in support of Ms contention and argument, directs our attention to many eases decided by the Supreme Court of this State commencing with the case of Sheridan v. Colvin, 78 Ill. 237, and continmng down to the recent case of Payne v. Emerson, 290 Ill. 490; also to several cases decided by the Appellate Courts of this State, particularly to the reported opinion of Mr. Presiding Justice Dibell in the case of Michels v. McCarty, 196 Ill. App. 493, decided by the Appellate Court for the Second District, wherein many of the Illinois cases are exhaustively reviewed. In 2 High on Injunctions (4th Ed.), sec. 1312, the author says: “No principle of the law of injunctions, and perhaps no doctrine of equity jurisprudence is more definitely fixed or more clearly established than that courts of equity will not interfere by injunction to determine questions concerning the appointment or election of public officers or their title to office, such questions being of a purely legal nature, and cognizable only by courts of law. A court of equity will not permit itself to be made the forum for determining disputed questions of title to public offices, or for the trial of contested elections-, but will in all such cases leave the claimant of the office to pursue the statutory remedy, if there be such, or the common-law remedy by proceedings in the nature of a quo warranto.” In Sheridan v. Colvin, supra, it appears that in April, 1875, an election was held in the City of Chicago to determine whether, the city should incorporate under the Cities & Villages Act of 1872. Upon a canvass of the votes by the common council, a majority was declared to be found in favor of such new incorporation. Proceedings, in the nature of quo warranto, were instituted to determine the validity of such alleged incorporation. On June 28, 1875, the City Council, assuming to act under such alleged new incorporation, passed an ordinance for the reorganization of the police department. On June 30, when such quo warranto proceedings were still pending, the police commissioners of the city at the time of such alleged incorporation filed a bill in equity against the mayor, members of the common council, and other city officers seeking to restrain all acts under said ordinance, upon the sole grounds that said police commissioners possessed the only authority to control the police force, and its organization and government, together with the right to the custody and control of all public property, books, records, etc., belonging to said department, and that the common council had no power or authority to divest them, by means of such ordinance, of such control, functions or custody, and confer the same upon a city marshal. A temporary injunction was issued, which the court afterward upon general demurrer dissolved, sustained the demurrer to the bill, and, complainants electing to stand by their bill, dismissed the bill for want of equity. This decree was affirmed by the Supreme Court. It is said in the opinion (p. 246): “The subject is purely political. The only title to relief shown by the bill is that arising from the mere fact of complainants being police commissioners, vested, as it is alleged, with the entire control of the police force, etc. The bill does not go upon the theory of any property right, but is an application to a court of equity to restrain the City Council and other officers of the city from carrying said ordinance into effect, on the ground that it will deprive them of the functions of their office. It is elementary law, that the subject-matter of the jurisdiction of the court of chancery is civil property. The court is conversant only with questions of property and the maintenance of civil rights. * * * Nor. do matters of a political character come within the jurisdiction of this court of chancery. Nor has the" court of chancery jurisdiction to interfere with the public duties of any department of government, except under special circumstances, and where necessary for the protection of rights of property.” In Marshall v. Illinois State Reformatory, 201 Ill. 9, Marshall filed a bill in equity to restrain the board of managers of the reformatory, and other of its officers, from removing him from the office of physician of said reformatory. .A complaint in writing had been made against him and he was notified to appear before the board to answer the charges. He filed his bill and obtained a preliminary injunction on the day previous to the time fixed for the hearing. The Supreme Court says (p. 14) : “We think it clear that the trial court did not err in dissolving the temporary injunction and dismissing the bill for want of equity, as it is well settled that the title to a public office and the right to exercise it's functions cannot be determined by a court of chancery unless express authority so to do is conferred upon the court by statute, the remedy being in a court of law” (citing cases). In People v. Rose, 211 Ill. 252, 253, it is said: “Since the case of Sheridan v. Colvin, 78 Ill. 237, if the matter was ever in doubt or the question open, it has been settled in this court, that the jurisdiction of courts of chancery is confined to questions arising relative to property rights or civil rights, and that the mere right to office or of the nomination'to an office, or the acts of public officers in the discharge of their official duties, cannot be regulated or controlled by the writ of injunction; and in the view we take of the law, any order of a circuit court upon such question would be void for want of jurisdiction in the court over the subject-matter. ’ ’ In Payne v. Emmerson, 290 Ill. 490, a citizen and taxpayer filed a bill of complaint in the circuit court of Sangamon county seeking to enjoin Emmerson, as Secretary of State, from certifying to the correctness of three proposed questions of public policy, for the purpose of having said questions placed upon separate ballots and submitted to the electors of the State and voted upon at an election to be held on November 4, 1919. It was alleged that the certification of said questions by the Secretary of State and the submission of the same to the electors to be voted on at said election was unlawful, and that the printing of the questions would be an unauthorized and illegal use of the revenue and moneys of the taxpayers. On October 4, 1919, the circuit court, on motion, dissolved the temporary injunction theretofore granted, sustained a demurrer to the bill and dismissed it for want of equity. This action of the circuit court was affirmed by the Supreme Court on the sole ground that said circuit court had no jurisdiction to grant the in junctional relief prayed for. The Supreme Court in its opinion says (p. 494) : “It is'clearly apparent that the settling of the issues in this case upon the merits involves the settling of political as distinguished from civil, personal or property rights. * * * A political right is defined by Anderson to be ‘a right exercised in the administration of government,’ while a civil right is ‘a right accorded to every member of a distinct community or nation.’ Bouvier puts it thus: ‘Political rights consist in the power to participate, directly or indirectly, in the establishment or management of government. ’ ‘Civil rights are those which have no relation to the establishment, support or management of government. These consist in the power of acquiring and enjoying property, of exercising the paternal and marital powers, and the like.’ (People v. Barrett, 203 Ill. 99.) To grant or refuse the injunction in this case upon the merits would amount to settling the political rights of the parties to this suit after passing upon the various contentions aforesaid. It is a general, well-established and recognized rule in this State that the jurisdiction of a court of equity pertains only to the maintenance of civil, personal and property rights, and that it has no jurisdiction over matters or questions of a political nature unless civil property rights are involved. (Spies v. Byers, 287 Ill. 627; People v. McWeency, 259 Ill. 161; People v. Barrett, supra.) ” In People v. McWeeney, supra, it was decided, in substance, that the fact that the chairman of a county central committee of a political party, who is the proper officer to fix the time and place for the convention of precinct committeemen, has, acting for his party, leased a building for a day and has paid part of the rent and obligated himself for the balance and for damages to the building, does not give him such a property right as authorizes a court of equity to issue an injunction to enforce a provision of the lease that no one shall enter the building without his permission, as in such case the property right is merely incidental to the political question. In his printed brief and argument here filed, counsel for appellees states, in substance, that it is not sought by the present bill to have the court adjudicate the title of Charles H. Sergei to the office of president of the board of trustees of the Sanitary District; that the purpose of the bill is rather to protect him in the performance of the functions of that office and to protect the orderly and proper transactions of the business affairs of the district and the funds and property thereof; that the allegations of the bill disclose an attempt on the part of the five defendant members of the board of trustees to dispossess said Sergei of the office of president and install the defendant Healy in that office; and that the injunction is asked for the purpose of maintaining the status quo until the defendant Healy, by quo warranto proceedings, shall establish, if he can, his right to said office. Counsel admits that it is the law of this State that a court of equity has no jurisdiction to adjudicate the title to a public office, but he contends that "where, as here, a party is in the possession of such an office, either de jure or de facto, and that possession is attempted to be interfered with, a court of equity has jurisdiction by injunction to maintain the status quo, and enjoin a claimant out of possession from taking possession of the office, by force or unseemly conduct, until such claimant shall have established his right by proceed* ings in the nature of quo warranto, or other proper legal proceeding. From the allegations of the bill, and particularly those as to what occurred on April 15, 1920, at a regular meeting of the board, it is difficult for us to determine what is the status quo as alleged, whether Sergei is still president of the board and in possession of the office, or whether Healy now is such president, and in possession. But assuming that Sergei is in possession and Healy is the claimant out of possession, as argued, we do not think that counsel’s contention as to the law is correct, at least under the decisions of the courts of this State. Counsel cites several cases from other States to support his contention, but no Illinois cases.. In the case of Michels v. McCarty, 196 Ill. App. 493, above referred to, it is said (p. 507): “It appears that in some other jurisdictions equity will issue an injunction at the instance of the actual incumbent of an office to restrain an adverse claimant from interfering therewith until his title has been established at law. But the language of the Hlinois statutes” (cases) “above cited is so positive and unequivocal that we conclude.that such a rule cannot obtain in this State. ’ ’ Our conclusion is, after careful consideration of the allegations of the bill and of the arguments of respective counsel, that under the settled law of this State, the circuit court, as a court of equity, was without jurisdiction to entertain complainants’ bill of complaint and to enter the in junctional order appealed from. Said order of the circuit court is, therefore, reversed. Reversed. Mr. Presiding Justice Matohett and Mr. Justice Barnes concur.